

114 SRES 571 IS: Providing official recognition of the massacre of 11 African-American soldiers of the 333rd Field Artillery Battalion of the United States Army who had been captured near Wereth, Belgium, during the Battle of the Bulge on December 17, 1944.
U.S. Senate
2016-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 571IN THE SENATE OF THE UNITED STATESSeptember 19, 2016Mr. Manchin submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONProviding official recognition of the massacre of 11 African-American soldiers of the 333rd Field
			 Artillery Battalion of the United States Army who had been captured near
			 Wereth, Belgium, during the Battle of the Bulge on December 17, 1944.
	
 Whereas, during the Battle of the Bulge in Belgium in December 1944, elements of the 333rd Field Artillery Battalion, an African-American unit, were among the units of the United States Army overrun in the initial German attack;
 Whereas 11 soldiers from different batteries of the 333rd Field Artillery Battalion attempted to escape capture and return to the lines of the United States;
 Whereas the 11 soldiers were Curtis Adams of South Carolina, Mager Bradley of Mississippi, George Davis, Jr., of Alabama, Thomas Forte of Mississippi, Robert Green of Georgia, James Leatherwood of Mississippi, Nathaniel Moss of Texas, George Motten of Texas, William Pritchett of Alabama, James Stewart of West Virginia, and Due Turner of Arkansas;
 Whereas the 11 soldiers were captured by a German patrol composed of SS soldiers, who, after dark, marched the unarmed soldiers to a nearby field and massacred them;
 Whereas the massacre of the 11 African-American soldiers of the 333rd Field Artillery Battalion in Wereth remains unknown to the vast majority of the people of the United States; and
 Whereas, in 2004, a permanent monument was dedicated in Wereth to the 11 African-American soldiers of the 333rd Field Artillery Battalion who lost their lives in Wereth during the Battle of the Bulge in an effort to defeat fascism and defend freedom: Now, therefore, be it
	
 That the Senate officially recognizes the dedicated service and ultimate sacrifice on behalf of the United States of the 11 African-American soldiers of the 333rd Field Artillery Battalion of the United States Army who were massacred in Wereth, Belgium, during the Battle of the Bulge on December 17, 1944.